UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-4016


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GARY KY-YON GRAY, a/k/a Pondie,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:09-cr-00009-RLV-DCK-3)


Submitted:   August 25, 2011                 Decided:   August 29, 2011


Before MOTZ, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Andrew Jennings, Hickory, North Carolina, for Appellant.
Amy Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Pursuant to a written plea agreement, Gary Ky-yon Gray

pled guilty to conspiracy to distribute and possess with intent

to distribute cocaine base.                The district court sentenced him to

262       months     of   imprisonment,         the       bottom    of     his      correctly-

calculated advisory Sentencing Guidelines range.                              Gray’s counsel

filed a brief in accordance with Anders v. California, 386 U.S.

738       (1967),    stating     that,     in       counsel’s      view,      there    are   no

meritorious issues for appeal, but questioning whether Gray’s

sentence was reasonable in light of his request for a variance

or    a    downward       departure.       For       the    reasons      that    follow,     we

affirm.

               In fulfilling our duty under Anders, we have reviewed

the guilty plea for any error, and find none.                                   The district

court      fully     complied     with    Fed.       R.    Crim.    P.   11    in    accepting

Gray’s guilty plea.              The court ensured that Gray understood the

charge against him and the potential sentence he faced, that he

entered his plea knowingly and voluntarily, and that the plea

was supported by an independent factual basis.                           United States v.

DeFusco,       949        F.2d    114,     116,           119–20    (4th       Cir.     1991).

Accordingly, we affirm Gray’s conviction.

               We have reviewed Gray’s sentence and determine that it

was       properly     calculated        and    that       the     sentence      imposed     is

reasonable.          Gall v. United States, 552 U.S. 38, 51 (2007);

                                                2
United States v. Llamas, 599 F.3d 381, 387 (4th Cir. 2010).                      The

district    court       followed     the   necessary      procedural     steps    in

sentencing Gray, appropriately treated the Sentencing Guidelines

as advisory, properly calculated and considered the applicable

Guidelines range, and weighed the relevant 18 U.S.C. § 3553(a)

(2006) factors in light of Gray’s individual characteristics and

circumstances.          The   district     court    adequately     explained     its

reasons for denying a variance, noting that Gray was a career

offender and expressing dismay that he had gone back to selling

drugs shortly after being released from federal prison for the

same offense.       We conclude that the district court did not abuse

its discretion in imposing the chosen sentence.                    See Gall, 552

U.S. at 41; United States v. Allen, 491 F.3d 178, 193 (4th Cir.

2007)     (applying      appellate     presumption       of   reasonableness      to

within-Guidelines sentence).

            In accordance with Anders, we have reviewed the entire

record in this case, including the issues raised in Gray’s pro

se supplemental brief, and have found no meritorious issues for

appeal.    This     court     requires     that    counsel      inform   Gray,    in

writing,    of    the   right   to    petition     the   Supreme   Court   of    the

United    States    for   further     review.       If   Gray   requests   that    a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                   Counsel’s motion must

                                           3
state that a copy thereof was served on Gray.               We dispense with

oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.


                                                                    AFFIRMED




                                       4